Name: Commission Regulation (EC) No 419/2002 of 6 March 2002 amending Regulation (EC) No 2390/1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts
 Type: Regulation
 Subject Matter: accounting;  EU institutions and European civil service; NA;  farming systems;  information and information processing;  economic geography
 Date Published: nan

 Avis juridique important|32002R0419Commission Regulation (EC) No 419/2002 of 6 March 2002 amending Regulation (EC) No 2390/1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts Official Journal L 064 , 07/03/2002 P. 0008 - 0009Commission Regulation (EC) No 419/2002of 6 March 2002amending Regulation (EC) No 2390/1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accountsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Article 4(8) thereof,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals(2), as last amended by Regulation (EC) No 1666/2000(3), and in particular Article 21 thereof, and to the corresponding provisions of the other Regulations on the common organization of markets in agricultural products,Whereas:(1) Article 4(2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(4), as last amended by Regulation (EC) No 2025/2001(5), requires the accounting information referred to in Article 4(1)(c) thereof to be sent to the Commission by 10 February of the year following the end of the financial year concerned. Commission Regulation (EC) No 2390/1999(6), as last amended by Regulation (EC) No 1863/2001(7), lays down the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts. It is necessary to amend Regulation (EC) No 2390/1999 in order to align it to Regulation (EC) No 1663/95.(2) In order to allow the Commission to fulfil its role in the framework of the common agricultural policy, it must be in a position to monitor developments in the markets in agricultural products and to make financial forecasts relating to these markets. The common organisations of markets in agricultural products include a general obligation for Member States and the Commission to exchange the information necessary for the proper functioning of those organisations. For the monitoring and forecasting purposes it should be possible for use being made of the accounting information provided by Member States to the Commission under Article 4(2) of Regulation (EC) No 1663/95. Therefore, and without prejudice to the obligations on information exchange under the common organisations of markets, Regulation (EC) No 2390/1999 should be amended to allow for such use of the accounting information.(3) The protection of individuals with regard to the processing of personal data is governed by Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies on the free movement of such data(8). This Regulation is fully applicable in the context of Regulation (EC) No 2390/1999. Therefore, when making use of the accounting information referred to in Article 4(1)(c) of Regulation (EC) No 1663/95 for monitoring and forecast purposes in the agricultural domain, the Commission should lay down adequate safeguards as required by the rules of Regulation (EC) No 45/2001, in particular by aggregating and rendering data anonymous.(4) The measures provided for in this Regulation are in accordance with the opinion of the Fund Committee as well as of all the management committees concerned,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2390/1999 is amended as follows:1. The title is replaced by the following: "Commission Regulation (EC) No 2390/1999 of 25 October 1999 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the EAGGF Guarantee Section accounts as well as for monitoring and forecasting purposes".2. In Article 1, "Article 2(1) of Regulation (EC) No 1663/95" is replaced by "Article 4(1)(c) of Regulation (EC) No 1663/95".3. Article 2 is replaced by the following: "Article 21. The accounting information referred to in Article 4(1)(c) of Regulation (EC) No 1663/95 shall be used by the Commission for the sole purposes of:(a) carrying out its functions in the context of the clearance of the EAGGF Guarantee section accounts pursuant to Regulation (EC) No 1258/1999;(b) monitoring developments and providing forecasts in the agricultural sector.2. If the accounting information referred to in paragraph 1 includes personal data protected by Regulation (EC) No 45/2001 of the European Parliament and the Council(9), the Commission shall lay down the necessary safeguards required under that Regulation. In particular, if accounting information is used by the Commission for the purpose referred to in paragraph 1(b), the Commission shall make such data anonymous and process it in aggregated form only.3. The Commission shall ensure that the accounting information referred to in paragraph 1 is kept confidential and secure."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 181, 1.7.1992, p. 21.(3) OJ L 193, 29.7.2000, p. 1.(4) OJ L 158, 8.7.1995, p. 6.(5) OJ L 274, 17.10.2001, p. 3.(6) OJ L 295, 16.11.1999, p. 1.(7) OJ L 259, 27.9.2001, p. 1.(8) OJ L 8, 12.1.2001, p. 1.(9) OJ L 8, 12.1.2001, p. 1.